899 F.2d 1227
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TENNECO, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1699.
United States Court of Appeals, Federal Circuit.
March 8, 1990.

Before MICHEL, Circuit Judge, SKELTON, Senior Circuit Judge, and PLAGER, Circuit Judge.
SKELTON, Senior Circuit Judge.


1
Appellant Tenneco, Inc., appeals the judgment of the United States Claims Court dismissing its complaint in Tenneco, Inc., v. United States, 17 Cl.Ct. 345 (1989).  Appellant filed suit in the Claims Court on December 28, 1981, seeking a refund of federal manufacturer's excise taxes which it paid on exempt automobile parts.  On July 7, 1989, the Claims Court filed its opinion holding that appellant had failed to establish, as required by Section 6416(a)(1)(A) of the Internal Revenue Code, that it did not include the excise taxes in the sale price of the parts when sold to purchasers.  The Claims Court meticulously considered each of the numerous issues raised by the appellant, and we see no reason to repeat its thoughtful and detailed analysis.  Accordingly, we affirm the judgment of the court on the basis of its thorough and well-reasoned opinion.